Citation Nr: 0418458	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-25 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.  The veteran filed a notice of disagreement with that 
decision, which denied service connection on the basis that 
there was no link to an injury in service.  In an August 2003 
statement of the case, the RO made clear that the veteran had 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
arthritis of the lumbar spine.  

Thus the RO reopened and denied the claim for service 
connection for arthritis of the lumbar spine on the merits in 
the March 2002 rating decision.  However, as the veteran 
previously had not appealed a March 2000 rating decision with 
respect to the claimed disability, the March 2000 rating 
decision therefore was final.  Thus regardless of the 
determination reached by the RO in March 2002, the Board must 
find that new and material evidence has been presented in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  Therefore, the Board has characterized the 
issue accordingly.

In this decision, the Board grants the application to reopen 
the claim of entitlement to service connection for arthritis 
of the lumbar spine.  Thereafter in the REMAND below, the 
reopened claim of entitlement to service connection for 
arthritis of the lumbar spine is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for 
further evidentiary development and adjudication.  VA will 
notify the appellant if further action is required on that 
matter.




FINDINGS OF FACT

1.  Service connection for arthritis of the lumbar spine was 
last denied by the RO in a March 2000 rating action.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.  The additional evidence submitted since the March 2000 
decision and not previously considered, is not cumulative or 
redundant, and relates to an unestablished fact necessary to 
substantiate the claim for service connection for arthritis 
of the lumbar spine, thereby raising a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed March 2000 decision, which denied the 
veteran's claim of service connection for arthritis of the 
lumbar spine, is final.  38 U.S.C.A § 7105 (1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1992).
 
2.  Evidence received since the March 2000 rating decision is 
new and material; the claim of entitlement to service 
connection for arthritis of the lumbar spine, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001.  As the 
veteran's claim was received after that date, these 
amendments are relevant in the instant case regarding the 
issue of whether new and material has been submitted.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  Also, because this 
decision effects a grant-reopening of the claim-of the 
benefit sought on appeal, appellate review may be conducted 
without prejudice to the veteran, Bernard v. Brown, 4 Vet. 
App. 384 (1993), and it is unnecessary to further analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

II. Application to Reopen Claim Based on New and Material 
Evidence

The record shows that in a March 2000 rating decision, the RO 
denied service connection for arthritis of the lumbar spine, 
on the basis that the claim was not well grounded as there 
was no record of treatment in service for arthritis of the 
lumbar spine.  The record shows that the veteran was notified 
of that decision and of his appellate rights.

The veteran did not perfect an appeal with respect to the 
March 2000 rating decision, which therefore became final.  38 
U.S.C.A § 7105 (1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As applicable to the present appeal, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the March 2000 rating 
decision consisted of a The veteran's report of transfer or 
discharge from active duty, DD Form 214, VA treatment records 
dated in 1999, the report of a January 2000 VA examination, 
and documents indicating requests made.  Also, there is an 
inter-office memorandum dated in December 1999 indicating 
that requests were made to the service department and all 
other possible sources for evidence necessary, and that there 
was no indication that any subsequent response would be 
received.

The VA treatment records dated from March to June 1999 show 
treatment for various conditions, and contain X-ray 
examination findings including that there was evidence of old 
fracture through the mid portion of the L3 vertebral body; 
and diagnoses including of degenerative changes in the lumbar 
spine, degenerative changes in the SI joint especially on the 
left.

The report of the January 2000 VA general examination 
contains a review of the veterans medical history as reported 
by him, a review of systems, and discussion of physical 
examination.  During examination the veteran complained of 
skeletal problems in his lumbosacral spine, which he said he 
first hurt in the 1950's when he was at Perrin Air Force Base 
in Texas.  He complained that the symptoms had become 
increasingly painful, weak, and stiff over the years.  After 
examination, the report contains a diagnosis of by X-ray, 
degenerative changes of L spine and SI joints.

The evidence associated with the claims folder since the 
March 2003 rating decision includes lay statements of the 
veteran and others, and the transcript of a March 2004 Video 
Conference Hearing of the Board, in which the veteran and his 
wife both testified.

In a lay statement received in September 2001, the author 
stated that he was stationed at Perrin AFB with the veteran, 
and that the author was aware of the accident in which the 
veteran was involved and of his hospital stay for back 
injury.

In a statement received in September 2001 from the veteran, 
he stated that he had learned that his records had been 
destroyed.

In a statement addressed to a Representative of Congress and 
received in September 2001, the author stated that the 
veteran had sustained a broken or cracked back between the 
years of 1951 to 1953, and continued to suffer recurring 
pain.

A report of contact form dated in December 2001 shows that 
the RO received a negative reply from the service department 
with respect to a request for a search and provision of 
service medical records. 

In the veteran's December 2002 notice of disagreement, he 
stated that he had a back injury while playing touch football 
when stationed at Perrin AFB in Sherman, Texas.  He stated 
that he had spent  time in Good Shepherd Hospital in Wichita 
Falls, Texas, and since had gone to the VA hospital in 
Shreveport, Louisiana.  In the veteran's September 2003 VA 
Form 9, he stated that after his back injury while playing 
football, he was hospitalized for two weeks at Perrin AFB 
Hospital for that back injury.  

During the March 2004 Video Conference Hearing, the veteran 
testified that he injured his back in 1952 or 1953 while 
playing football.  He also estimated that the injury occurred 
about two years after his arrival at the base in August 1952.  
He was treated at the base hospital for two weeks, and was 
seen several times later in service for related back 
problems.  He was treated at Wichita Falls, Texas.  The 
transcript shows that the veteran's representative stated 
that a search by NPRC confirmed that his records had been 
destroyed by fire.  The veteran testified that he had had no 
other back injuries since service.  The veteran testified 
that he had been treated for his back after service until 
twenty years ago by a physician, but that those records were 
unavailable.  After service, the veteran worked as a stock 
boy at a grocery store, and then in the wholesale grocery 
business as a receiving clerk.  The veteran testified as to 
his subsequent treatment and symptoms. The veteran's wife 
also testified as to the veteran's symptoms over the years.  
The veteran testified that his back injury occurred within 
two years of his arrival at Perrin AFB.

Evidence submitted subsequent to the March 2000 rating 
decision includes evidence indicating that the veteran's 
disability may be associated with an incident during his 
active service.  Previously, at the time of the March 2000 
rating decision, there was no evidence to substantiate the 
veteran's claim that he was injured in service and 
hospitalized.  In particular, the lay statement by a fellow 
serviceman provides a reasonable possibility of 
substantiating the veteran's claim that he injured his back 
and was hospitalized for that injury during service, and 
thereby provides new evidence that relates to an 
unestablished fact necessary to substantiate the claim.  The 
veteran's testimony and that of his wife, under oath, provide 
further new evidence in this regard.  

Thus, the evidence received since March 2000 relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim as to an unestablished fact.  
Therefore, this evidence is new and material.  38 C.F.R. § 
3.156 (2003).  As such, the claim of entitlement to service 
connection for arthritis of the lumbar spine is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003). 


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for arthritis of 
the lumbar spine; the appeal is granted to that extent.




REMAND

The veteran is seeking service connection for arthritis of 
the lumbar spine.  He has maintained that his current 
lumbosacral spine disorder resulted from a back injury while 
in service.  He further maintains that he was hospitalized 
after that injury and later in service, and has received 
ongoing treatment for his low back condition since discharge 
from service.

The RO has denied this claim on the merits on the basis that 
service medical records are not available for review, and 
that the existing evidence did not establish a link between 
the current low back disability and service.

The Board has reviewed the claims file, and determined that 
prior to its adjudication of the veteran's claim on the 
merits, additional development is necessary.

As indicated in the decision above, the record shows that 
there is a current diagnosis of degenerative changes of 
degenerative changes of the lumbar spine and sacroiliac 
joints.  There is also an X-ray examination finding of 
evidence of old fracture thru the mid portion of the L3 
vertebral body. 

The record reflects that the veteran's service medical 
records are not available.  In a November 2001 letter, the RO 
notified the veteran that the RO had made several 
unsuccessful attempts to obtain service medical records, 
contacting appropriate facilities where records should be 
stored and Records Management Center.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

These alternative forms of evidence may also include 
statements from service medical personnel; "buddy" 
certificates or affidavits; employment physical examinations; 
medical evidence from hospitals, clinics, and private 
physicians at which or by whom a veteran may have been 
treated, especially soon after service discharge; letters 
written during service; photographs taken during service; 
pharmacy prescription records; and insurance examinations.  
In light of the Veterans Claims Assistance Act of 2000, the 
Board finds that the veteran should be further notified that 
he may submit alternative forms of evidence, including those 
enumerated above.

In addition, although the RO has contacted NPRC in an effort 
to obtain the veteran's service medical records, a search for 
morning reports for the veteran's unit should be conducted.  
The RO should also request a search for all medical records 
relative to the veteran that were produced in connection with 
hospitalization and/or treatment at a medical facility at 
Perrin Air Force Base, in Sherman, Texas, during a two year 
period beginning in August 1952.  Additionally, the RO should 
attempt to obtain any other alternative records including 
from the Surgeon General's Office (SGO).

After obtaining any relevant medical records which are not of 
record, a contemporaneous and thorough VA examination and 
medical opinion would assist in clarifying the nature and 
etiology of the appellant's claimed lumbar spine disorder.  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  In this 
connection the RO should also inform the 
veteran of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence which he finds appropriate): 
statements from service medical 
personnel; "buddy" certificates or 
affidavits; employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians at which or by whom the 
veteran may have been treated, especially 
soon after service discharge; letters 
written during service; photographs taken 
during service; pharmacy prescription 
records; and insurance examinations.  All 
records, once obtained, should be 
associated with the claims folder.

2.  The RO should request the CLINICAL 
records of the veteran's hospitalization 
at the Perrin AFB hospital in August 
1954.

3.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for a 
back disorder, which have not been 
previously submitted and covering the 
period since service.  As part of this 
order, the RO should specifically obtain 
any medical records associated with 
treatment at Good Shepherd Hospital in 
Wichita Falls, Texas, and the VA hospital 
in Shreveport, Louisiana, which are not 
of record.

4.  After associating with the claims 
file all additional records received, the 
RO should arrange for a spine examination 
to determine the nature and etiology of 
any lumbar disorder.  A complete medical 
history should be recorded, all studies 
deemed appropriate in the medical 
judgment of the examiner should be 
performed, and all findings should be set 
forth in detail in the examination 
report.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

After reviewing the available medical 
records, and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a chronic low back disorder 
is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service, or in the case of any arthritis, 
became manifest within one year of the 
veteran's separation from service in June 
1956.

In formulating this opinion, the examiner 
should accept as true the veteran's March 
2004 testimony as to the low back injury 
in service (Transcript at 4).

The rationale for any opinion should be 
included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries above, the examiner should 
explain why it is not feasible to 
respond.

5.  Thereafter the RO should re-
adjudicate the issue of entitlement to 
service connection for arthritis of the 
lumbar spine, based on a de novo review 
of the record.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the August 2003 
supplemental statement of the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



